The opinion of the court was delivered by
Beasley, C. J.
The bill in this case was exhibited by an assignee of a mortgage, and it was dismissed in the court of chancery on the ground that the complainant had no title to the instrument.
My examination of the testimony has inclined me to think that this mortgage, in equity, should be held to belong to the defendant 'Wallack, as the sum secured by it was, in all probability, deducted from the purchase-money when the mortgaged premises were sold. But, as a cross-bill has not been put in, this matter is not before us. .
It is enough to say that this court concurs in the conclusion of the chancellor that the complainant has no standing entitling him to call for a foreclosure in this case.
Let the decree be affirmed.
For affirmance — The ChiÉf-Justice, Depue, Gummere, Lippincott, Ludlow, Magie, Van Syckel, Bogert, Brown, Krueger, Sims, Talman — 12.
For reversal — None.